                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


PATRICK JAMES WERNER,

             Plaintiff,

      v.                                            Case No. 19-cv-1116-pp

ROSE SNYDER-SPAAR, et al.,

             Defendants.


    ORDER DENYING PLAINTIFF’S MOTION TO PROCEED WITHOUT
  PREPAYING THE FILING FEE (DKT. NO. 2) AND SETTING A DEADLINE
        FOR THE PLAINTIFF TO PAY THE FILING FEE IN FULL


      Plaintiff Patrick James Werner, who is presently confined at Oshkosh

Correctional Institution and representing himself, filed a complaint under 42

U.S.C. §1983, alleging that his civil rights were violated. Dkt. No. 1. He also

filed a motion for leave to proceed without prepayment of the filing. Dkt. No. 2.

He filed his trust account statement for the months of January through July

2019; it showed that he had average monthly deposits of $14.14 and, as of the

end of July, a negative balance of $0.24. Dkt. No. 4. The court must deny the

motion. The plaintiff also filed a motion asking the court to allow him to pay

any “partial filing fees” out of his release account. Dkt. No. 3. The plaintiff

conceded that he owed “for past federal filings fees,” and that he had accrued

three strikes. Id. at 1. But he argued that this case involved upcoming injury or

harm, and that he had money in his release account. Id. Finally, the plaintiff

filed a motion asking the court the allow him to be present at all hearings. Dkt.
No. 5. He indicated that he could be released around October 8, 2019 if the

parole board granted him parole. Id. at 1. He indicated that he would “have to

travel to Madison for various other issues as well . . . .” Id. at 2.

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was incarcerated when he filed his complaint (and, according to the

Wisconsin Inmate Locator web site, is still in custody). The PLRA mandates

that “in no event” may a prisoner bring a civil case or an appeal if, on three or

more occasions while incarcerated, he has brought a case or an appeal that

was dismissed because it was frivolous, malicious or failed to state a claim

upon which relief could be granted, “unless the prisoner is under imminent

danger of serious physical injury.” 28 U.S.C. §1915(g). This is commonly

known as the “three-strikes” provision.

      The plaintiff has, as he acknowledged in his motion to pay the filing fee

out of his release account, three strikes. He has received strikes in the

following cases: (1) Werner v. Richmond, No. 15-cv-116 (E.D. Wis. Sept. 4,

2017); (2) Werner v. Steffens, No. 14-cv-439 (E.D. Wis. July 7, 2015); and (3)

Werner v. Goassage, No. 12-cv-380 (E.D. Wis. June 11, 2012).

      Because the plaintiff has accrued three strikes, the next question is

whether he meets the exception for “imminent danger of serious physical

injury.” 28 U.S.C. §1915(g). He does not. The plaintiff’s twenty-six-page

complaint alleges that the GPS monitoring requirements and other systems put

in place to monitor individuals on parole or extended supervision, and how


                                          2
they are used by various employees of the Wisconsin Department of

Corrections, violate the First, Fourth and Fourteenth Amendments. Dkt. No. 1.

Nothing in the plaintiff’s complaint alleges that he is at imminent risk of

physical injury. Rather, he appears to believe that he is going to be released

from custody in mid-October, and that at that time, he will be subject to

supervision conditions which he asserts violate the constitution.1 Dkt. No. 1 at

10. Even if the plaintiff is correct—and he is released sometime in the next

week or so—the harm he says he will suffer is not physical harm. The plaintiff

does not meet the exception in §1915(g) and therefore cannot proceed without

prepaying the filing fee.

      The court will not rule on the plaintiff’s other motions at this time. If, as

the plaintiff anticipates, he’s released in the next week or so, he will receive the

funds in his release account, and he can decide whether to use them to pay the

$400 filing fee. As to his motion to allow him to appear at hearings, if the

plaintiff is out of custody, he is free to attend any hearing the court schedules.

The court notes, however, that the plaintiff appears to believe that any such

hearings will take place in Madison, Wisconsin. This court sits in Milwaukee,

and any hearings the court sets will take place in Milwaukee.

      The court DENIES the plaintiff’s motion to proceed without prepayment

of the filing fee. Dkt. No. 2. If the plaintiff wants to proceed with this case, he



1
 According to the Department of Corrections’ Inmate Locator web site, the
plaintiff’s mandatory release date is October 15, 2019.
https://appsdoc.wi.gov.lop/detail.do.
                                          3
must pay the $400 filing fee in time for the court to receive it by November 8,

2019. If the court does not receive the $400 filing fee by Friday, November 8,

2019, the court will dismiss this case for failure to pay the filing fee.

      Dated in Milwaukee, Wisconsin this 9th day of October, 2019.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                          4
